Case 8:18-cr-00477-WFJ-SPF Document 57 Filed 06/05/19 Page 1 of 3 PageID 150




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                      CASE NO. 8:18-cr-477-02SPF

   JAMIE JOSEPH MANZ


                     REQUEST FOR LEAVE TO DISMISS
                     COUNT TWO OF THE INDICTMENT

        Pursuant to Fed. R. Crim. P. 48(a), Maria Chapa Lopez, the United

  States Attorney for the Middle District of Florida, hereby requests leave of

  Court to dismiss Count Two of the Indictment pending against Defendant

  JAMIE JOSEPH MANZ, in the above-captioned case, without prejudice, on

  the ground that:

        The firearm referenced in Count Two does not meet the legal definition

  of a firearm.

        WHEREFORE, the United States respectfully requests that this Court

  grant the requested leave to dismiss Count Two of the Indictment against
Case 8:18-cr-00477-WFJ-SPF Document 57 Filed 06/05/19 Page 2 of 3 PageID 151




  Defendant JAMIE JOSEPH MANZ in the above-captioned case, without

  prejudice.

                                         Respectfully submitted,

                                         MARIA CHAPA LOPEZ
                                         United States Attorney


                                     By: /s/ Charlie D. Connally
                                         Charlie D. Connally
                                         Assistant United States Attorney
                                         Florida Bar No. 98475
                                         400 N. Tampa Street, Suite 3200
                                         Tampa, Florida 33602-4798
                                         Telephone: (813) 274-6000
                                         Facsimile: (813) 274-6358
                                         E-mail: charlie.connally@usdoj.gov




                                     2
Case 8:18-cr-00477-WFJ-SPF Document 57 Filed 06/05/19 Page 3 of 3 PageID 152




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                    CASE NO. 8:18-cr-477-02SPF

   JAMIE JOSEPH MANZ

                                    ORDER

        Pursuant to Fed. R. Crim. P. 48(a), the United States has requested

  leave to dismiss Count Two of the Indictment against Defendant JAMIE

  JOSEPH MANZ, without prejudice. Leave of Court is granted and Count

  Two of the Indictment is dismissed against Defendant JAMIE JOSEPH

  MANZ, in the above-captioned case, without prejudice.



  Dated:                                _______
                                        WILLIAM F. JUNG
                                        United States District Judge
